Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks in an After Final Pilot Program 2.0 filed May 9th, 2022. Applicant has addressed all of the claim objections previously identified in the Final Rejection dated February 20th, 2022. Applicant has additionally amended claims to accommodate previously objected to subject matter which has been addressed below.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has incorporated subject matter previously deemed allowable into claim. Therefore Examiner finds no reason to reject.
Dependent claims 3, 8, 9, and 10 are subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has incorporated subject matter previously deemed allowable into claim. Therefore Examiner finds no reason to reject.
Dependent claims 6, 7, and 21-26 are subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has incorporated subject matter previously deemed allowable into claim. Therefore Examiner finds no reason to reject.
Dependent claims 13 and 15 are subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has incorporated subject matter previously deemed allowable into claim. Therefore Examiner finds no reason to reject.
Dependent claim 18 is subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has incorporated subject matter previously deemed allowable into claim. Therefore Examiner finds no reason to reject.
Dependent claim 27 is subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has incorporated subject matter previously deemed allowable into claim. Therefore Examiner finds no reason to reject.
Dependents claim 29 and 30 are subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762